DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 9 and 11-14, drawn to a nucleic acid encoding a truncated PspA1 protein comprising a nucleotide sequence of SEQ ID NO: 5, in the reply filed on 10/7/22 is acknowledged.
	Claims 7, 8, 10 and 15 are withdrawn for being drawn to a non-elected invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claim reads on a product of nature the claim recites a ‘truncated’ PsPA1 comprising a nucleotide sequence of SEQ ID NO: 5.  The open term ‘comprising’ allows for the full-length sequence which is not markedly different from that found in nature.
Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the language “a”, e.g., a nucleic acid comprising a nucleotide sequence of SEQ ID NO:  5. This language may read on any dinucleotide or larger oligonucleotide and is not limited to nucleic acids that comprise the full length of SEQ ID NO: 5, with or without additional nucleotides at either or both ends as it would be if “the” replaced the “a”.   Further, if the language was also changed to closed, replacing “comprising” with “consisting of”, the claim would be limited to the truncated sequence of nucleotides as specified by SEQ ID NO:  5, and nothing more or less, e.g., the specific truncation.  It appears Applicants intend to claim the fragment of SEQ ID NO: 5, yet that is not clearly conveyed as written in claim 1 which leaves the claim confusing.  For the purposes of this examination, the claim is interpreted as being broader than SEQ ID NO: 5 because of the open language. Appropriate clarification and/or correction is required.
Claim 3 is vague and indefinite because it recites an expression ‘configured for high level expression of truncated pneumococcal surface protein as set forth in SEQ ID NO: 3, but fails to describe what is meant or entailed by ‘configured’.  The contents/structure of the expression construct are not actually stated in the claim.  The claim only recites what it may express.  The claim should provide the actual structure of the expression construct.  For example, claims 2 and 4 the gene structure in the construct, e.g., SEQ ID NO: 5.  The metes and bounds of claim 3 cannot be readily understood.  Appropriate clarification and/or correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Anonyomous (UniParc-UP100067DF074; 8/10/15; provided by Applicants on the PTO-1449 and cited in PCT/IB2019/051655)
	The reference recites a nucleotide molecule which comprises the SEQ ID NO: 5, PspA1. The Written Opinion in PCT/IB2019/051655 from which this is a 371 recites that this reference discloses a nucleic acid comprising Applicants’ SEQ ID NO: 5.
 Although instant claim 1 recites a ‘truncated PspA1, it uses the open language “comprising” which allows for the nucleic acid encoding the full-length sequence of PspA1 as recited in the UniPArc- UP100067DF074 reference.  Applicant should use the closed language “consisting of the nucleotide sequence of SEQ ID NO: 5” in order to obviate this rejection.

Status of Claims:
No claims are presently allowed.  A STIC database search of SEQ ID NOs: 3 and 5 in pending and commercial databases did not reveal any prior art.
The prior art teaches there are many variants of the PspA1 protein.
Prior art made of record, not relied upon:
Lichan et al (CN107674118 (A). February 9, 2018, English abstract provided by Applicants PTO-1449; English translation pages 1-12 on PTO-892). Lichan et al do not recite a nucleic acid sequence which consists or comprises Applicants’ SEQ ID NO: 5, nor do they recite a truncated PspA1.  Lichan et al provides a nucleotide molecule, which has a sequence represented by SEQ ID NOS: 2, 4 OR 6. Recombinant proteins PspA1 (encoded by SEQ ID NO: 2), PspA2 or PspA 3 are encoded by these nucleotide sequences.  E.coli is used a host cell for recombinant expression. Although instant claim 1 recites a ‘truncated PspA1, it uses the open language “comprising” which allows for the nucleic acid encoding the full-length sequence of PspA1.  See abstract and Example 1 of the translated publication. 
	Simell et al (JID. 196(1): November 2007, pages 1528-1536) teaches antibodies to PspA1 and PspA2.  The reference discloses that truncated recombinant PspA1 and PspA2 antigens used in EIA.  The recombinant PspA/Rx1AA1...303 protein was a family 1, clade 2 antigen (PspA1), which comprised 303 N-terminal amino acids of S. pneumoniae strain Rx1 PspA. The second antigen, PspA/V-24AA1...350 , belonged to the family 2, clade 3 (PspA2) and consisted of amino acids 1–350 of the wild-type mature PspA from S. pneumoniae strain V-24.
  However, the reference does not recite a nucleic acid sequence which consists or comprises Applicants’ SEQ ID NO: 5.
	Baril et al (Clin.Exp. Immunol. August 2006. 145(2): 277-286) recites that PsPA is effective at eliciting T cell responses to antibodies to PsPA.  They teach antigens were a truncated PspA (amino acids 1–364) from strain Rx1 (family 1, clade 2: PspA1), a truncated PspA (amino acids 1–478) from strain EF3296LL (family 2, clade 3: PspA2), a truncated PspA (amino acids 1–369) from strain EF5668 (family 2, clade 4: PspA3) and a mature non-lipidated PsaA from American Type Culture Collection (ATCC) strain 6326 (all from Sanofi Pasteur). However, the reference does not recite a nucleic acid sequence which consists or comprises Applicants’ SEQ ID NO: 5.
	Tart et al Truncated Streptococcus pneumoniae PspA Molecules Elicit Cross-Protective Immunity against Pneumococcal Challenge in Mice
(Journal of Infectious Disease. Feb. 1996. 173(2): 380-386). Immunization with pneumococcal surface protein A (PspA) from Streptococcus pneumoniae strain Rx1 cross-protects mice against challenge with diverse pneumococci. Truncated Rx1 PspA, consisting of amino acids 192–588, elicits protection against the mouse-virulent strain WU2. However, the reference does not recite a nucleic acid sequence which consists or comprises Applicants’ SEQ ID NO: 5.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        10/26/22